Name: 85/416/ECSC: Commission Decision of 24 July 1985 approving aids from the Federal Republic of Germany to the coal-mining industry during 1984 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  Europe
 Date Published: 1985-08-29

 Avis juridique important|31985D041685/416/ECSC: Commission Decision of 24 July 1985 approving aids from the Federal Republic of Germany to the coal-mining industry during 1984 (Only the German text is authentic) Official Journal L 230 , 29/08/1985 P. 0044 - 0046*****COMMISSION DECISION of 24 July 1985 approving aids from the Federal Republic of Germany to the coal-mining industry during 1984 (Only the German text is authentic) (85/416/ECSC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to Commission Decision No 528/76/ECSC of 25 February 1976 regarding the Community system of measures taken by the Member States to assist the coal-mining industry (1), Having consulted the Council, I Whereas the Government of the Federal Republic of Germany has informed the Commission, pursuant to Article 2 of the Decision, of the financial measures which it intends to implement directly or indirectly for the benefits of the coal industry in 1984; whereas, of these measures, the following may be approved pursuant to that Decision: 1.2 // // (million DM) // - investment aids to individual projects under an investment programme: // 190,0 // - aid for development and innovation (testing and trial of new equipment) in the coal-mining industry: // 60,0 // - premiums to shift-paid workers and piece workers for each shift worked underground: // 200,0 // - aid for the entertainment of long-term security stocks: // 139,5 Whereas these aids meet the criteria laid down in the Decision for the admissibility of such State assistance; Whereas the investment of DM 190 000 000 is proposed for investment projects for mines, coking plants, briquette works and pit-head power stations; whereas the percentage of all investment covered by investment aid is just under 25 %; Whereas in relation to the Community's new policy for coal, this 1984 investment aid is to be regarded as beneficial since it will promote the long-term stabilization of production in the German coalfields. The aid complies with the provisions of Article 7 (1) of the Decision; Whereas, pursuant to Article 7 (5) of the Decision, the Federal Government must notify the Commission at least once a year, in respect of each project in the programme which it has decided to carry out, of the aims pursued, the sums invested and the amounts of the aid; Whereas the sum of DM 60 000 000 to promote innovation is intended to ensure that research results are applied to production as quickly as possible; whereas the aid is lower than the costs borne by the undertakings and is granted in respect of individual projects which, when completed, are likely to prove their economic worth to coal-mining in the medium term; whereas the purpose and amount of this aid show that it is compatible with the third subparagraph of Article 7 (3) of the Decision; Whereas the aid of DM 200 000 000 towards the payment of the coal-winning premium helps the coal industry to secure a stable, skilled workforce, which is imperative if its productivity is to increase; whereas the undertakings moreover incur expenditure on the necessary recruitment, training, retraining and retention of workers which is several times the amount of aid in the form of this premium; Whereas the purpose and amount of the coal-winning premium show that this measure is compatible with Article 8 of the Decision; Whereas the aid of 139 500 000 for the entertainment of long-term security stocks is a measure by the Federal Government to increase the long-term security of energy supply; whereas to this end, the emergency association of German mining industries has purchased 10 million tonnes of coal and coke; whereas the aid proposed by the Federal Government for this purpose covers only part of the actual current cost of maintaining these stocks; Whereas the purpose and amount of the aid that this measure is compatible with Article 10 of the Decision; II Whereas, in accordance with Article 3 (2) of the Decision, an examination of the compatibility of the abovementioned aids with the proper functioning of the common market must also extend to all other financial measures to support current production in 1984; Whereas on this basis the total cost of the proposed amounts to 1 047 100 000 ECU, i.e. 12,33 ECU per tonne produced; whereas, compared with other Member States, current production in Germany is less subsidized (per tonne) than in the United Kingdom and substantially less than in France and Belgium; Whereas the following remarks can be made on the compatibility of these aids for current production with the proper functioning of the common market: - owing to the stocks of coal and coke on hand there were no supply difficulties in 1984, - the level of exports of German coal to the other Member States fell slightly in 1984 compared with 1983, - price alignment agreements were hardly entered into in 1984, - industrial consumers of coal did not receive indirect aid in 1984 as a result of the prices of German coking coal and steam coal, - rationalization of production in 1984 was achieved by investment; Whereas it may therefore be concluded that the German aids for current production in the coal industry in 1984 are compatible with the proper functioning of the common market; Whereas this applies even when account is taken of aids to the coal mines under Decision 73/287/ECSC (1); III Whereas, pursuant to Article 14 (1) of the Decision, the Commission must ensure that the aids authorized are used for the purposes set out in Articles 7 to 12 thereof; whereas the Commission must be informed, in particular, of the amount of the aids of the manner in which they were apportioned, HAS ADOPTED THIS DECISION: Article 1 The Federal Republic of Germany is hereby authorized in respect of the 1984 calendar year to grant the following aids to the coal-mining industry: 1. Grant of investment aid not exceeding DM 190 000 000 undertakings in the coal industry in order to increase investment. 2. Promotion of development and innovation not exceeding DM 60 000 000. 3. Payment of premiums to shift-paid workers and piece workers for each shift worked underground, not exceeding DM 200 000 000. 4. Aid not exceeding DM 139 500 000 for the entertainment of long-term security stocks. Article 2 The Government of the Federal Republic of Germany shall notify the Commission by 30 September 1985 of details of the aids granted pursuant to this Decision, and in particular of the amounts paid and the manner in which they are apportioned. Article 3 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 24 July 1985. For the Commission Nic MOSAR Member of the Commission (1) OJ No L 63, 11. 3. 1976, p. 1. (1) OJ No L 259, 15. 9. 1973, p. 36.